                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                  CHARLESTON DIVISION


JAY FOLSE

                              Plaintiff,

v.                                                  CIVIL ACTION NO. 2:19-cv-00488

WEST VIRGINIA UNIVERSITY, et al.,

                              Defendants.


                         MEMORANDUM OPINION AND ORDER


       This action was referred to United States Magistrate Judge Dwane L. Tinsley for

submission to this court of proposed findings of fact and recommendation for disposition,

pursuant to 28 U.S.C. § 636(b)(1)(B). On September 27, 2019, Magistrate Judge Tinsley

submitted the Proposed Findings of Fact and Recommendation [ECF No. 12] (“PF&R”),

recommending the court grant in part defendants’ Motion to Dismiss as to plaintiff’s 42 U.S.C. §

1983 claims [ECF No. 6]; and that the court dismiss without prejudice plaintiff’s state-law

claims pursuant to 28 U.S.C. § 1367(c). To date, no objections to Magistrate Judge Tinsley’s

PF&R have been filed, and the time period for the filing of objections has passed.

       Accordingly, the court ADOPTS and INCORPORATES herein the PF&R. For the

reasons stated, the court GRANTS IN PART the Motion to Dismiss as to plaintiff’s 42 U.S.C.

§1983 claims [ECF No. 6] and DISMISSES WITHOUT PREJUDICE plaintiff’s state-law

claims pursuant to 28 U.S.C. § 1367(c). The court DIRECTS the Clerk to send a copy of this

Order to counsel of record and any unrepresented party.
ENTER:   October 18, 2019




  2
